                                                                               FILED
                                                                            INQlfiRKS OFFICE
                                                                       US DISTRICT pOljRT E.D.N.Y.

UNITED STATES DISTRICT COURT                                           ★          3 2020 ^
EASTERN DISTRICT OF NEW YORK
                                                        X
                                                                        BROOKLYN OFFICE
ERICA E.POWELL,

                                     Plaintiff,
                                                            MEMORANDUM DECISION
                       - against -                          AND ORDER..


                                                            l:19-CV-00383(AMD)(VMS)
COMMISSIONER OF SOCIAL SECURITY,


                                     Defendant.
                                                        X
ANN M.DONNELLY,United States District Judge:

        The plaintiff seeks review of the Commissioner of Social Secimty's decision that she was

not disabled for the purposes of receiving benefits under Titles II and XVI of the Social Security

Act. For the reasons set forth below,I remand the case for further proceedings.

        On November 5,2012, the 31-year-old plaintiff applied for benefits, alleging disability

due to depression and bipolar disorder. (Tr. 188-97, 220.) After her claim was denied,

Administrative Law Judge Marissa Ann Pizzuto held a hearing, at which the plaintiff appeared

pro se. (Tr. 76-87.) The ALJ denied the plaintiffs claim for benefits, concluding that she has

the residual functional capacity "to perform a full range of work at all exertional levels" with

certain nonexertional limitations: she could do only "unskilled work, with frequent but not

constant contact with supervisors and coworkers, and occasional contact with the public." (Tr.

115.)

        After the Appeals Council denied the plaintiffs appeal, it re-opened the case to review

additional evidence, but ultimately adhered to its decision. (Tr. 1-9.) The plaintiff filed this

action on January 22, 2019, and both parties moved for judgment on the pleadings. (ECF Nos. 5,

17,24.)
                                   STANDARD OF REVIEW

        A district court reviewing a final decision ofthe Commissioner of the Social Security

Administration "is limited to determining whether the [Commissioner's] conclusions were

supported by substantial evidence in the record and were based on a correct legal standard."

Selian v. Astrue, 708 F.3d 409,417(2d Cir. 2013)(quoting Talavera v. Astrue, 697 F.3d 145,

151 (2d Cir. 2012)). The court must uphold the Commissioner's findings ifthe record contains

substantial evidence to support them. 42 U.S.C. § 405(g). "Substantial evidence" is "more than

a mere scintilla" and "means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales^ 402 U.S. 389,401 (1971)(internal

citation omitted).

       "Although factual findings by the Commissioner are 'binding' when 'supported by

substantial evidence,"'the court will not defer to an ALJ's determination "[wjhere an error of

law has been made that might have affected the disposition ofthe case." Pollard v. Halter, 377

F.3d 183,188-89(2d Cir. 2004)(quoting Townley v. Heckler,748 F.2d 109,112(2d Cir. 1984)

(intemal citations omitted)). Thus,"[e]ven ifthe Commissioner's decision is supported by

substantial evidence, legal error alone can be enough to overturn the ALJ's decision." Ellington

V. Astrue,641 F. Supp. 2d 322, 328(S.D.N.Y. 2009)(citation omitted).

                                          DISCUSSION


       The plaintiff makes four claims. First, she argues that the ALJ did not develop the

record, which led to an improper determination ofthe plaintiffs residual functional capacity.

Next, she faults the ALJ's analysis of her credibility. The plaintiff also alleges that the ALJ

improperly relied on the medical-vocational guidelines instead ofobtaining a vocational expert's

opinion. Finally, the plaintiff challenges the process by which the ALJ was appointed. I agree
that the ALJ needs to develop the record further and to reconsider her credibility determination.

Accordingly,I remand the C£ise for further proceedings.

I.      Duty to Develop the Record

        The essence ofthe plaintiffs challenge to the ALJ's development ofthe record is that she

did not seek medical opinions from the plaintiffs treating physicians. (ECF No. 18 at 10.) The

Commissioner responds that there is sufficient medical evidence on the record to support the

ALJ's decision. (ECF No. 25 at 20.)

       "Social Security proceedings are inquisitorial rather than adversarial." Sims v. Apfel,530

U.S. 103, 110-11 (2000). Accordingly, an ALJ has an "affirmative duty to develop the

administrative record" even though the claimant bears the "burden [to prove] that...she has a

disability[.]" Burgess v. Astrue,537 F.3d 117, 129(2d Cir. 2008). This duty—^"heightened

where the claimant appears pro se''—"includes assembling the claimant's complete medical

histoiy[,] and recontacting the claimant's treating physician if the information received from the

treating physician... is inadequate to determine whether the claimant is disabled." Batista v.

Barnhart, 326 F. Supp. 2d 345, 353(E.D.N.Y. 2004)(citations omitted). Before relying on

medical evidence from consultative sources, an ALJ must"make every reasonable effort to

obtain...the medical records ofthe treating physician[,]" and "a report that sets forth the

opinion ofthat treating physician as to the existence, the nature, and the severity ofthe claimed

disability." Peed v. Sullivan, 778 F. Supp. 1241, 1246(E.D.N.Y. 1991).

       Although the ALJ said at the hearing that she would get treatment notes from the

plaintiffs treating physicians(Tr. 86), the record does not show to what extent she followed up

\vith the physicians or that she encouraged the plaintiffto do so herself. See Guillen v. Berryhill,

697 F. App'x 107,108-09(2d Cir. 2017)(summary order)(remand is appropriate where the ALJ
 did not request a medical opinion from the plaintiffs treating physician and available medical

 records did not address the plaintiffs vocational abilities). The record includes some treatment

 notes from Woodhull Medical and Mental Health Center, the plaintiffs medical provider in 2013

 (Tr. 429-48), and two records from Dr. Thresiamma Nidhiry at the Mermaid Center, the

 plaintiffs treating psychiatrist in 2015(Tr. 452-56). It does not, however, include an assessment

 ofthe plaintiffs ability to work or whether she had any limitations. Remand is appropriate

 "[w]here there are gaps in the administrative record." McLaughlin v. Astrue, No. lO-CV-0506,

 2012 WL 2449938, at *6(E.D.N.Y. June 27,2012)(quoting Rosa v. Callahan, 168 F.3d 72, 83

(2d Cir. 1999)). Particularly in light ofthe plaintiffs pro se status, remand is necessary so that

 the ALJ can request additional records from the plaintiffs treating physicians.'

 11.     Credibility Determination

         The plaintiff argues that the ALJ did not properly evaluate the plaintiffs credibility.

(ECF No. 18 at 15.) Ifa plaintiffs allegations are not supported by "objective medical evidence,

 the ALJ must engage in a credibility inquiry." Gallagher v. Colvin,243 F. Supp. 3d 299,306

(E.D.N.Y. 2017). "Credibility determinations must include specific reasons for the finding on

 credibility[.]" Woodcock v. Comm 'r ofSoc. Sec., 287 F. Supp. 3d 175,176(E.D.N.Y. 2017)

(citations and alterations omitted). The ALJ must consider(1)the claimant's daily activities,

(2)the duration, location, frequency, and intensity ofthe claimant's pain,(3)precipitating and

 aggravating factors,(4)the type, dosage, effectiveness, and side effects ofany medications that

the claimant takes,(5)any treatment, other than medication, that the claimant has received,(6)




'Since the adequacy ofthe administrative record is a "threshold" question, I do not reach the ALJ's
assessment ofthe medical evidence. Nusraty v. Colvin, 213 F. Supp. 3d 425,442(E.D.N.Y.2016)
(holding that ALJs have a threshold duty to develop the record).

                                                    4
any other measures that the claimant employs to relieve the pain, and(7)other factors

concerning the claimant's functional limitations and restrictions as a result ofthe pain. 20 C.F.R.

§ 404.1529(c)(3)(iHvii).

        Although the ALJ concluded that the plaintiffs description of her limitations was "not

entirely consistent with the course oftreatment, with the symptoms observed by the consultative

psychologist... or with her treating source's...2014 note"(Tr. 116-17), the ALJ did not

explain how she balanced the various credibility factors or specify the extent to which she

credited the plaintiffs testimony. See Kane v. Astrue, 942 F. Supp. 2d 301, 314(E.D.N.Y. 2013)

(finding legal error when the ALJ did not explicitly refer to or discuss any ofthe credibility

factors). On remand,the ALJ should include a specific credibility determination and identify

any inconsistencies between the plaintiffs testimony and the rest ofthe record.

III.    Need for a Vocational Expert

       The plaintiff also claims that the ALJ should have sought a vocational expert's opinion

on the question ofthe plaintiffs ability to work rather than relying on the medical-vocational

guidelines. (ECF No. 18 at 18.) The Commissioner contends that ALJ correctly found that the

plaintiff could perform work in the national economy. (ECF No.26 at 26.)

       "In the ordinary case," the ALJ may determine an individual's ability to work "by

resorting to the applicable medical-vocational guidelines" after determining her residual

functional capacity. Bapp v. Bowen,802 F.2d 601,604(2d Cir. 1986). The medical-vocational

guidelines, however,"only account for exertional limitations," such as "strength requirements."

Sergenton v, Barnhart,470 F. Supp. 2d 194, 202(E.D.N.Y. 2007)(citation omitted). If

"significant nonexertional impairments," such as mental limitations,"compound[]" the
claimant's exertional impairments, the ALJ "must introduce the testimony ofa vocational

expert." Rosa v. Callahan, 168 F.3d 72, 82(1999).

        The case law in this situation—^when the plaintiff alleges only nonexertional

limitations—is not uniform. Social Security regulations provide that the disability determination

must be "based on the principles in the...regulations," 20 C.F.R. § Pt. 404, Subpt. P,App. 2.

Some courts have remanded for vocational expert testimony when the claimant alleges only

nonexertional impairments, while others have found that the absence ofsuch testimony is not

error. Compare Page v. Colvin, No. 15-CV-792,2015 WL 9660016, at *6(S.D.N.Y. Dec. 10,

2015)(holding the ALJ erred by failing to obtain vocational expert testimony where the claimant

had nonexertional impairments only), with Zongos v. Colvin, No. 5:12-CV-1007,2014 WL

788791, at *16(N.D.N.Y. Feb. 25,2014)("When claimants suffer from nonexertional

impairments (solely or in addition to exertional impairments), administrative law judges may

consult and utilize the grids as a "ffeimework" for evaluating whether nonexertional impairments

result in disability.")(internal quotations omitted). The threshold question is whether the

nonexertional impairments are "significant enough" to require an expert's analysis. Hooper v.

Colvin, 199 F. Supp. 3d 796, 817(S.D.N.Y. Aug. 5,2016).

       The ALJ's residual functional capacity determination was based on an incomplete record.

Accordingly, after a more complete review ofthe medical evidence, the ALJ may want to

reconsider whether the plaintiffs limitations are significant enough to require the input ofa

vocational expert. See id. ("After further development ofthe record and based on the proper

review of opinion evidence, it is certainly possible that the ALJ could determine that [the

claimant] exhibited at least moderate functional limitations, which may require him to consult a

vocational expert.").
IV.       Challenge to ALJ's Appointment

          Citing Lucia v. Securities and Exchange Commission, which held that ALJs employed by

the Securities and Exchange Commission are inferior officers who must be properly appointed,

138 S. Ct. 2044, 2053(2018),the plaintiff challenges the appointment ofthe ALJ. (ECF No. 18

at 20.)

          "[A] Social Security claimant who fails to raise an Appointments Clause challenge to an

ALJ's appointment at the administrative level waives this challenge." Nestor v. Comm 'r ofSoc.

Sec., No. 19-CV-580,2019 WL 4888649, at *3(E.D.N.Y. Oct. 3,2019)(internal citation

omitted); see also Bonilla-Bukhari v. Berryhill, 357 F. Supp. 3d 341, 351 (S.D.N.Y. 2019)

(collecting cases). The plaintiff did not raise this argument at the administrative level;

accordingly, it is waived.^

                                            CONCLUSION


          The plaintiffs motion for judgment on the pleadings is granted. The Commissioner's

motion forjudgment on the pleadings is denied. The case is remanded for further proceedings

consistent with this opinion.




^ There is some divergence of opinion on the question of whether an Appointments Clause claim must be
raised at the administrative level. Nonetheless,'^he vast majority ofcourts that have considered this issue
following Lucia... have concluded that exhaustion before the ALJ is required." Bonilla-Bukhari, 357 F.
Supp. 3d at 351 (collecting cases).
so ORDERED.




                              s/Ann M. Donnelly
                            AmNnSONNEiXY
                            United States District Judge



Dated: Brooklyn, New York
       March 2, 2020
